Name: Commission Regulation (EC) No 2676/94 of 3 November 1994 amending Regulation (EEC) No 2698/93 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: European construction;  trade policy;  tariff policy;  animal product;  economic geography
 Date Published: nan

 No L 285/74. 11 . 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 2676/94 of 3 November 1994 amending Regulation (EEC) No 2698/93, laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic November 1994, benefit from the increase to 60 % of the reduction in the rate of levy, provision should be made for amounts paid in excess to be refunded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Whereas the Europe Agreement establishing an associa ­ tion between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (2), was signed in Brussels on 16 December 1991 ; Whereas, as a result of an Agreement in the form of an exchange of letters between the European Community and the Republic of Hungary (3) signed on 26 October 1994, Annexes Villa, IXb and Xb to the Europe Agree ­ ment were amended ; whereas, therefore, Annex IA.I, group 2, to Commission Regulation (EEC) No 2698/93 (4) should be amended ; Whereas the import licences for the quantities available for the period 1 July to 31 December 1994 have already been issued on the basis of Regulation (EEC) No 2698/93 ; whereas, in order to ensure a smooth transition to the new provisions and to ensure that the quantities covered by those licences, imported with effect from 1 HAS ADOPTED THIS REGULATION : Article 1 Part A.I to Annex I to Regulation (EEC) No 2698/93 is hereby replaced by the Annex to this Regulation. Article 2 For products falling within groups 1 , 2 and 3 referred to in Annex IA.I and imported after 1 November 1994 covered by import licences issued in accordance with Article 2 of Regulation (EEC) No 2698/93, at a rate of reduction of the levy of 50 % , amounts paid in excess shall be refunded to the operators concerned. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 319, 21 . 12 . 1993, p. 1 . (2) OJ No L 347, 31 . 12. 1993, p. 2. (3) Not yet published in the Official Journal . (4) OJ No L 245, 1 . 10 . 1993, p. 80. No L 285/8 Official Journal of the European Communities 4. 11 . 94 ANNEX 'A. Products originating in Hungary I. Levy reduction of 60 % (in tonnes) Group No CN code 1 July 1993 to30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 1601 00 91 5 200 5 600 6 000 1602 49 15 1602 49 19 1602 41 10 1602 4210 1602 49 11 1602 49 13 1602 49 30 1602 49 50 0210 1111 0210 12 11 0210 19 40 0210 19 51 2 3 260 280 300 1 300 1 400 1 500'